DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a notice of allowability. 
Claims 1-15 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the recited limitations for applying a non-carbon black-based, colored, energy absorbing fusing agent to each layer in the first group of layers and to a perimeter area of each layer in the second group of layers; applying a carbon black-based energy absorbing fusing agent onto an interior area of each layer in the second group of layers; and, by applying radiation to each layer of the first and second groups of layers, forming a shell structure from the first group of layers and the perimeter areas of the second group of layers, the shell structure having a color that matches the colored fusing agent, and forming a core structure from the interior areas of the second group of layers, when taken with the claim as a whole, have not been shown or reasonably suggested in the prior art. Dependent Claims 2-7 are allowable as depending from an allowable base claim.
Claim 8 is allowable because the recited limitations to form a multi-structured 3D object from layers of sinterable material by applying energy absorbing fusing agent and radiation thereto, the multi-structured 3D object comprising an internal core structure surrounded by an external shell structure; apply a carbon black-based energy absorbing fusing agent and radiation to internal core structure layers to form the internal core structure; and, apply a non-carbon black-based, colored, energy absorbing fusing agent and radiation to external shell structure layers to form the external shell structure, when taken with the 
Claim 13 is allowable because the recited limitations for forming a bottom portion of the external shell structure by applying a non- carbon black-based, colored, energy absorbing fusing agent to the first group of layers; forming side portions of the external shell structure by applying the non- carbon black-based, colored, energy absorbing fusing agent to perimeter areas of the second group of layers that surround internal areas of the second group of layers; forming a top portion of the external shell structure by applying the non- carbon black-based, colored, energy absorbing fusing agent to the third group of layers; and, forming the internal core structure by applying a carbon black-based energy absorbing fusing agent to the internal areas of the second group of layers, when taken with the claim as a whole, have not been shown or reasonably suggested in the prior art. Dependent Claims 14-15 are allowable as depending from an allowable base claim.
A close prior art reference here made of record Farr et al. (US 2006/0192315 A1) disclose a method and apparatus for performing a core-shell solid freeform fabrication with the fabricated 3D object having a flexurally strong core within a smooth shell. A reactive powder layer may be dispensed on a moveable stage and a core binder material dispenser and a shell binder material dispenser may jet respective binders onto the powder followed by driving chemical reactions of the powder and/or at least one of the respective binders to cause polymerization of at least portions of the material layer. Farr et al. do not disclose carbon black-based energy absorbing fusing agents or non-carbon black-based, colored energy absorbing fusing agents for thermally fusing sinterable material by radiation, but rather discloses powder and binders that are reactively cured, not thermally fused. Farr et al. do not disclose the claim limitations recited above.
A close prior art reference here made of record Giller et al. (US 2007/0241482 A1) disclose the apparatus comprises a movable operating platform for sinterable material, a spreading roller that moves dry, free-flowing particulate build material from a source across the build area to form a thin layer of sinterable material, a printing apparatus that deposits a layer of absorber in portions of the layer coinciding with a cross-section of the article to be built via an imaging module. Giller et al. does not teach forming part of the internal core structure by applying a carbon black-based energy absorbing fusing Giller et al. do not disclose the claim limitations recited above.
A search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                   
                                                                                                                                                                                     /JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743